DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 3/2/21
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 11, 13-22, 24-34 are currently pending.
Claims 11, 13-22, 24-34 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 11, 13-22, 24-34 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
It is noted that the limitation “the license fee being charged to the service provider and to be collected by the vendor based on a specified amount of bandwidth for the video processing feature according to a license type” is outside the scope of the system/non-transitory computer readable medium and is not given patentable weight. See the Claim Interpretation section. If the limitation was positively recited to be given patentable weight, the claim as a whole in the context of the ordered combination of the claim would not be taught by the currently cited art.

Claim Interpretation
Regarding claims 11, 22, the limitation “the license fee being charged to the service provider and to be collected by the vendor based on a specified amount of bandwidth for the video processing feature according to a license type” is outside the scope of the system/non-transitory computer readable medium and is not given patentable weight. Specifically, the system is comprised of a user interface, a license key processor, and a plurality of video processors. As currently claimed, the functionality of charging the license fee to the service provider and collecting the license fee by the vendor based on a specified amount of bandwidth for the video processing feature according to a license type does not appear to be performed by any of the aforementioned components of the system.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 13-22, 24-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent No. 7,257,831 to Ozawa in view of United States Patent Application Publication No. 2003/0200439 to Moskowitz and United States Patent Application Publication No. 2006/0013139 to Koch.
As per claims 11, 22¸ Ozawa teaches:
A system for enabling service providers to process content using a vendor’s video processing equipment, the system comprising: a user interface programmed to enable the service provider to create transport streams for transmission of audio, video and/or multimedia content to end users using the vendor's video processing equipment, and a plurality of video processors provided by the vendor as part of the vendor's equipment, each adapted to provide at least one video processing feature to process the audio, video and/or multimedia content; (Fig 1, col 2 line 58 – col 3 line 18, “Referring to FIG. 1, 1 generally shows a digital satellite broadcasting system. On a sending end, a transmitter 10 compressively codes video and audio signals on plural channels supplied from external equipment by each corresponding encoder 11A to 11N according to a moving picture experts group (MPEG)-2 system, and transmits the coded signals to a multiplexer 13 as bit streams S11A to S11N…. The multiplexer 13 acting as a distributor divides the bit streams S11A to S11N and the VOD bit stream S12 into packets of 188 byte length called transport stream (TS) packets, and then performs time division multiplexing on the bit streams S11A to S11N and VOD bit stream S12 for each packet to generate a transport stream S13.”, The Examiner notes that the multiplexer is necessarily built by a vendor of video processing equipment.)
Ozawa does not explicitly teach, but Moskowitz teaches:
a graphical user interface; ([0094], The Examiner notes buying/selling bandwidth right digital certificates in a digital marketplace is necessarily performed online via a web browser or some other form of a GUI.) 
a license key processor adapted to receive a license key, wherein the license key is indicative of a license for a specified amount of licensed bandwidth allowed for a video processing feature that is covered by a license fee, the license fee being charged to the service provider based on a specified amount of bandwidth for the video processing feature according to a license type; ([0013], “Also disclosed is a method for packaging data for transmission to a user, comprising the steps of: receiving content data that is desired by a user; organizing the content data into at least two packets; generating a packet watermark associated with at least one of the packets of data; generating a bandwidth rights certificate; and combining the bandwidth rights certificate, the packet watermark, and the at least one packet for transmission across a network comprising a plurality of routers. The bandwidth rights certificate may include: at least one cryptographic credential; and routing information selected from the group consisting of authorization data to authorize use of at least one particular router and priority data to prioritize use of at least one particular router.”; [0049] – [0050], [0077] – [0079], [0091] - [0094], “Alternatively, the network may have higher demand which is consistent with more predictable peak periods of time of use by consumers, for instance between 4 pm and 7 pm on weekdays for consumer back from work or school. These rules can be used to filter and achieve better estimates of how bandwidth should be allocated. The rules may apply to: 1) particular or uniquely identifiable data objects 2) whether the data object is to be streamed 3) date or time schedules 4) geographic locations of either the provider or user 5) the hardware or software which underlies the network for which the bandwidth is being sought 6) other unique circumstances including live performances.”; See also Claim Interpretation section.)
One of ordinary skill in the art would have recognized that applying the known technique of Moskowitz to the known invention of Ozawa would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such bandwidth licensing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to include a license key processor configured to receive a license key, wherein the license key is indicative of a license for a specified amount of 
Ozawa as modified does not explicitly teach, but Koch teaches:
wherein the license key processor is adapted to update the user interface to enable the service provider to create a respective transport stream for processing of the content by at least one of the video processors in accordance with the license based on there being sufficient unused licensed bandwidth available from the specified amount of bandwidth to accommodate the respective transport stream and to reject the creation of the respective transport stream for processing by the at least one of the video processors in accordance with the license based on there being insufficient unused licensed bandwidth available from the specified amount of bandwidth to accommodate the respective transport stream; ([0008], [0022], “Alternatively, an OLT may interrogate a request for a common packet stream from an ONT and reference a bandwidth table that stores the bandwidths of the common packet streams that can be requested by the ONT. Consequently, the OLT can determine the available bandwidth capacity of the ONT and the bandwidth required for the requested common packet stream and can selectively permit or deny access to the requested packet stream in accordance with a predetermined admission policy. In this manner, the invention may enable an individual ONT or, alternatively, an OLT to selectively permit and deny access to a unique packet stream and a selected packet stream without overrunning the ONT.”)
One of ordinary skill in the art would have recognized that applying the known technique of Koch to the known invention of Ozawa as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such content processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the license key processor to enable or reject the creation of a transport stream based on a bandwidth license and available bandwidth results in an improved invention because applying said technique ensures that a transport stream will only be created when the license is satisfied and there is sufficient bandwidth, thus ensuring that the resources used to create transport streams will only be spent when network conditions allow for proper distribution.

As per claims 13, 24¸ Moskowitz teaches:
wherein the license key processor: selects, from the plurality of video processors, one such processor that has sufficient bandwidth to process the transport stream if processing of that stream is allowed by the license; and assigns the transport stream to the selected video processor; ([0006], [0092]; [0018])
As per claims 14, 25¸ Moskowitz teaches:
wherein processing of the transport stream is refused if none of the plurality of video processors has sufficient bandwidth to process the stream; ([0006], [0092]; [0018])
As per claim 15¸ Moskowitz teaches:
wherein the key generator is adapted to receive the license type and bandwidth information from the user interface, wherein at least one of the license type and the bandwidth information is entered by a user via the user interface; ([0094], [0099] – [0101])
As per claim 16¸ Moskowitz teaches:
wherein the key generator comprises a web server; ([0018])
As per claim 17¸ Ozawa teaches:
wherein the plurality of video processors each comprise a multiplexer/splicer; (col 2 line 58 – col 3 line 18)
As per claim 18¸ Moskowitz teaches:
a key generator adapted to generate the license key being indicative of the license for the specified amount of licensed bandwidth allowed for a particular video processing feature that is covered by the license fee, the license fee being charged to the service provider based on the specified amount of bandwidth for ([0049] – [0050], [0077] – [0079], [0094])
As per claim 19¸ Moskowitz teaches:
wherein the user interface, the license key processor, and the plurality of video processors are embodied in an apparatus; ([0018])
As per claim 20¸ Moskowitz teaches:
a key generator adapted to generate the license key; ([0018])
It would have been obvious to one of ordinary skill in the art at the time of invention to rearrange the functionality of the key generator so it is included in the apparatus. It is well within the knowledge of one of ordinary skill to rearrange software functions, such as a module for generating a license key, between computers due to the interchangeable nature of software. Furthermore, rearranging the key generator does not modify the operation of the system. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per claim 21¸ Moskowitz teaches:
wherein the apparatus is configured to communicate with a remote key generator, wherein the key generator is adapted to generate the license key; ([0018])
As per claim 26¸ Moskowitz
wherein the selecting of the selected video processor further comprises: determining if the processing capability of the selected video processor is greater than the bandwidth of the transport stream bandwidth; and in response to determining so, assigning the transport stream to the selected video processor, such that the selected video processor enforces bandwidth management of the transport stream; ([0006], [0092]; [0018])
As per claims 27, 29¸ Moskowitz teaches:
wherein the license key is indicative of a license for a specified amount of licensed bandwidth allowed for a respective one of a plurality of video processing features; ([0077] – [0079])
As per claims 28, 30:
Applicant attempts to further limit the method by describing characteristics of the video processing features. However, this is representative of non-functional descriptive material as characteristics of the video processing features do not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the steps of charging a license fee based on bandwidth for the video processing feature, providing the video processing feature to process content, Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
Applicant is advised to amend the claim language so the characteristics of the video processing features affect the claimed invention in a functional and manipulative sense.
As per claims 31, 33¸ Ozawa teaches:
wherein the transport stream is a standard digital container format to encapsulate the audio, video and/or multimedia content for transmission by the (col 2 line 58 – col 3 line 18)
As per claims 32, 34¸ Ozawa teaches:
wherein the service provider is at least one of a cable television operator, a satellite television system operator, or multimedia system operator; (col 2 line 58 – col 3 line 18)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2009/0034450 to Urner discloses a method for transmitting data to a mobile data processing unit, the method comprising the steps of a. Receiving the data with a digital audio and/or television reception device (100), wherein the data are included in a transport stream of digital audio and/or television signals; b. extracting the data from the transport stream of digital audio and/or television signals; and c. sending electromagnetic signals by the digital audio and/or television reception device (100) to transmit the extracted data from the digital audio and/or television reception device (100) to the mobile data processing unit (200), wherein d. the extracted data are transmitted from the digital audio and/or television reception device (100) to the mobile data processing unit (200) in response to periodical requests from the mobile data processing unit (200) to the digital audio and/or television reception device (100).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY HUANG/Primary Examiner, Art Unit 3685